MacLean, J.
The plaintiff brought this action to recover the sum of forty dollars, with interest, as “ funeral benefits,” claiming to be entitled thereto as a member of the defendant corporation, according to its constitution, by-laws and rules, which, it is alleged, provide for the payment of such sum upon the death of the wife of a member. It is conceded by a stipulation annexed to the return that the defendant owes the sum of forty dollars, as claimed in the complaint, unless relieved therefrom by the following bylaw, viz.: “ Any member who -is one dollar and fifty cents or more in arrears for dues * * * shall not be privileged to -vote at elections nor be eligible to the benefits of this Division *557until three months after his account is settled.” It is also admitted that the plaintiff, on October 1, 1898, was in arrears one dollar and fifty cents for dues for the quarter ending September 30, 1898; that he settled his account by paying these dues, which the defendant accepted on October eighteenth, and that the plaintiff’s wife died ten days later. The justice to whom the case was submitted, without dispute as to the facts, rendered' judgment in favor of the plaintiff on the ground that “ the by-law invoked by the defendant is unreasonable and.oppressive and must be disregarded. 14 N. Y. Supp. 272.” This case (Brady v. Coachman’s Benevolent Association) follows the doctrine laid down in Cartan v. Father Matthew United Ben. Society, 3 Daly, 20, wherein a very similar by-law was held not only unreasonable and oppressive, but detrimental to the interests of the corporation, and one which, being fully understood, it seems, would prevent persons from becoming members of the society. The facts upon which rested the decision in the Cartan case are distinguishable from those in the present. One of the miscellaneous rules of that society declares that a member three or more months in arrears might have a voice in the society on the payment of the whole amount due, but should be deprived of benefits for three months after liquidating the same. The plaintiff therein was not in arrears for dues except constructively. The constitution of the society provided for a public procession in full regalia with music once in each year to celebrate St." Patrick’s Day, and that every absent member should be fined a dollar, “ to be collected as dues in the next month” The plaintiff was absent from the procession. His fine became due on the seventeenth of April. He did not pay it on that day, though he did on the twenty-sixth of the month. As it was to be collected as dues, and was equal in amount to the dues for four months, he was considered on the twenty-sixth of April “in arrears for three months or more.” But even without distinguishing the cases, the doctrine of the Cartan case was questioned by the distinguished chief justice who joined in its decision and who, with new colleagues in a later case (Skelly v. Private Coachmen’s Ben. Society, 13 Daly 2), practically, though not overtly, overruled it. See Shafer v. United Brotherhood, 22 Misc. Rep. 363. Although the learned justice by whom the judgment was rendered below might well deem himself bound by the decision which he cited, and by the precedent upon which it rested, we are of the opinion that members of incorporated societies like *558the defendant are hound by the ordinary rule, that “ when a person becomes a member of a corporation or society, he assumes the duty of knowing the internal laws of that society and agrees to be governed by those laws, whether he knows them or not.” 1 Thomp. Corp., § 941.
The judgment should be reversed, and, as there is no dispute as to the facts, with costs to the appellant.
Eeeedmait, P. J., and Levextteitt, J., concur.
Judgment affirmed, with costs to respondent.